Case: 20-60643     Document: 00516189205         Page: 1     Date Filed: 02/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      February 2, 2022
                                  No. 20-60643
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   Mkrtich Ziretsyan,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 759 954


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Mkrtich Ziretsyan, a native and citizen of Armenia, petitions us to
   review the Board of Immigration Appeals’ decision upholding the denial of
   his application for asylum, withholding of removal, and protection under the
   Convention Against Torture (CAT). Ziretsyan argues here that the BIA


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60643       Document: 00516189205         Page: 2    Date Filed: 02/02/2022




                                    No. 20-60643


   erred by upholding a negative credibility determination, finding that he was
   not persecuted, and not giving his counsel an opportunity to object to the
   asylum officer’s notes.
            We review the Board’s decision and consider the immigration judge’s
   decision only to the extent it influenced the Board. Singh v. Sessions, 880 F.3d
   220, 224 (5th Cir. 2018). Factual findings are reviewed for substantial
   evidence and legal determinations are reviewed de novo. Lopez-Gomez v.
   Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).
            We are not compelled to find that Ziretsyan should have been found
   credible. The immigration judge found inconsistencies between the credible
   fear interview and the testimony that are supported by the record and so,
   while reasonable explanations might exist, they do not compel the conclusion
   that Ziretsyan testified credibly. See Avelar-Oliva v. Barr, 954 F.3d 757, 768
   (5th Cir. 2020). Without credible evidence, there is no basis to analyze the
   asylum and withholding arguments. See Chun v. INS, 40 F.3d 76, 79 (5th Cir.
   1994). Similarly, the adverse credibility determination does not support
   Zirestyan’s CAT claim, and he does not argue that the country condition
   evidence he submitted indicates any likelihood that he will be tortured on
   return to Armenia. See Ghotra v. Whitaker, 912 F.3d 284, 290 (5th Cir. 2019).
            We are not compelled to find that Ziretsyan’s attorney did not have
   an opportunity to object to the credible fear interview or that Ziretsyan was
   substantially prejudiced. See Vetcher v. Barr, 953 F.3d 361, 370 (5th Cir.
   2020).
            DENIED. The motion for appointment of counsel is also DENIED.




                                          2